UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7717


TROY D. CARTWRIGHT,

                  Plaintiff - Appellant,

             v.

D.    MEADE,    Correctional   Officer;        OFFICER    MCQUEEN,
Intelligence   Officer;   MR.  ANDERSON,       Lieutenant;   DAVID
ROBINSON, Former Chief Warden at WRSP,          currently Eastern
District Regional Director VDOC; L. W.          HUFFMAN, Regional
Director, Western District VDOC,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00250-GEC-MFU)


Submitted:    November 20, 2008             Decided:   December 2, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy D. Cartwright, Appellant Pro Se.          William W. Muse,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Troy D. Cartwright appeals the district court’s order

granting    summary       judgment   in   favor     of    the   defendants     on   his

claims brought under 42 U.S.C. § 1983 (2000).                    Cartwright raises

only one issue in his informal brief.               See 4th Cir. R. 34(b) (pro

se appellants may obtain appellate review of only those issues

explicitly       raised     in   their      informal      briefs).          Cartwright

maintains that the district should not have granted defendants’

motion     for     summary       judgment       without     allowing        discovery.

Plaintiff    does    not    address   his       failure    to   file   an    affidavit

under Fed. R. Civ. P. 56(f) seeking a continuance to allow him

to conduct whatever additional discovery he needed to adequately

rebut Defendants’ motion for summary judgment.

            This court has recognized that “[a]s a general rule,

summary judgment is appropriate only after ‘adequate time for

discovery.’”      Evans v. Technologies Applications & Serv. Co., 80

F.3d 954, 961 (4th Cir. 1996) (quoting Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986)).                However, as this court has also

acknowledged, “We, like other reviewing federal courts, place

great weight on the Rule 56(f) affidavit, believing that ‘[a]

party may not simply assert in its brief that discovery was

necessary and thereby overturn summary judgment when it failed

to comply with the requirement of Rule 56(f) to set out reasons

for the need for discovery in an affidavit.’”                          Id. (quoting

                                            2
Nguyen v. CNA Corp., 44 F.3d 234, 242 (4th Cir. 1995).         In

Evans, we cited with approval the Second Circuit’s holding that

“‘ the failure to file an affidavit under Rule 56(f) is itself

sufficient grounds to reject a claim that the opportunity for

discovery was inadequate.’”   Id. (quoting Paddington Partners v.

Bouchard, 34 F.3d 1132, 1137 (2d Cir. 1994)).

          We therefore find no reversible error and affirm the

order of the district court.     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                         AFFIRMED




                                3